Case 1:20-cr-00187-JRS-TAB Document 49 Filed 07/26/21 Page 1 of 1 PageID #: 182




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                           Plaintiff,              )
                                                   )
        v.                                         ) Cause No. 1:20-CR-0187-JRS-TAB
                                                   )
KAIKAI ZHAO,                                       ) -01
A/K/A ZHAO KAIKAI,                                 )
                                                   )
                           Defendant.              )

       ORDER GRANTING LEAVE TO DISMISS INDICTMENT, PURSUANT TO
                       RULE 48(a), FED.R.CRIM.P.

        THIS MATTER is before the Court on the government=s motion for leave to dismiss the

Indictment in this cause, and this Court having reviewed the motion and being duly informed in

the matter, it is hereby

        ORDERED AND ADJUDGED that leave of Court is GRANTED for the government=s

dismissal of the Indictment in this cause.

        It is further ORDERED AND ADJUDGED that this dismissal is WITH PREJUDICE.

        SO ORDERED.



  Date: 7/26/2021




Distribution to all parties of
record via CM/ECF.
